In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00122-CV
                                                ______________________________
 
 
                        ESSENT PRMC, L.P., D/B/A PARIS
REGIONAL
MEDICAL CENTER AND D/B/A
R.A.C.E. FOR LIFE CENTER, Appellant
 
                                                                V.
 
                                              RAY BANKS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 77660
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            Essent
PRMC, L.P., d/b/a Paris Regional Medical Center and d/b/a R.A.C.E. for Life
Center, the sole appellant in this case, has filed a motion seeking to dismiss
its appeal.  Pursuant to Rule 42.1 of the
Texas Rules of Appellate Procedure, the motion is granted.  Tex. R.
App. P. 42.1.
            We
dismiss the appeal.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          December
20, 2010
Date Decided:             December
21, 2010